Citation Nr: 0602559	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
otosclerosis, with vestibular disequilibrium, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for residuals of otosclerosis, 
with vestibular disequilibrium.  The veteran perfected a 
timely appeal to that decision.  


FINDING OF FACT

The objective evidence of record preponderates against a 
finding that the veteran's service-connected residuals of 
otosclerosis, with vestibular disequilibrium, is manifested 
by dizziness and occasional staggering, nor is there medical 
evidence of Meniere's syndrome.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of otosclerosis, with vestibular 
disequilibrium, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.27, 4.87, Diagnostic Code 6204 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
June 2003 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in August 2003 and 
February 2004.  The available medical evidence is sufficient 
for an adequate determination of the veteran's claim.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  



II.  Factual background.

The service medical records indicate that the veteran was 
diagnosed with bilateral otosclerosis.  In April 1963, he had 
a left stapedectomy with excellent results.  In 1974, he 
underwent a right stapedectomy; however, the air bone gap 
failed to be closed.  In January 1975, he underwent revision 
of the right stapedectomy.  On his initial VA examination in 
August 1977, the complained of vertigo problems.  The 
examination revealed mild hearing loss as the only residual 
of the ear condition.  

By a rating action of November 1977, service connection was 
granted for bilateral otosclerosis, postoperative, with 
hearing loss; a 0 percent rating was assigned, effective July 
1, 1977.  Following a March 1978 VA examination, during which 
the veteran reported positional like vertigo and 
unsteadiness, it was noted that complaints of unilateral 
weakness on the left was consistent with a left peripheral 
vestibular lesion.  Thereafter, an April 1978 rating action 
assigned a 10 percent rating for bilateral otosclerosis, 
postoperative, with hearing loss and dizziness.  

Medical evidence of record, dated from July 1993 through 
April 1999, show that the veteran continued to receive 
treatment for several disabilities, including residuals of 
otosclerosis.  A treatment report from Dr. Cameron Godfrey, 
dated in July 1993, reflects a diagnosis of otitis media with 
effusion.  In August 1993, he was diagnosed with conductive 
hearing loss following stapedectomy.  A VA progress note, 
dated in December 1993, reflects a diagnosis of postoperative 
ears, with bilateral stapedectomies with loss of hearing 
requiring hearing aids.  In June 1996, the veteran underwent 
revision of left stapedectomy with incus interposition graft.  
In September 1996, he underwent a left tympoplasty 
stapedectomy.  Received in July 1999 were additional 
treatment reports from the Air Force Base Hospitals, dated 
from July 1993 to April 1999, reflecting treatment for 
several disabilities, including the revised tympanoplasty 
stapedectomy of the left ear performed in June 1996.  

The veteran was afforded a VA examination in August 2000, at 
which time he complained of some imbalance, but there was no 
vertigo, nausea, or vomiting.  He stated that he was able to 
drive without difficulty.  Examination of the ears revealed 
the auricles to be normal.  The ear canals were clean.  Both 
tympanic membranes were intact.  Three was prosthesis in the 
"medial to the drum" of the middle ear on the posterior 
superior area of the left middle ear.  Bone conduction was 
greater than air conduction with a 5-12 fork on the left, and 
air conduction was greater than bone conduction with a 5-12 
tuning fork on the right.  The pertinent diagnosis was 
otosclerosis, bilaterally, postoperative with a good result 
in his right ear, with a subsequent conductive loss in the 
left ear with ossicular chain discontinuity; and, mild 
dysequilibrium secondary to otosclerosis with labyrinthitis, 
but no evidence of Ménière's disease.  

Received in April 2001 were VA progress notes, dated from 
August 2000 through March 2001, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities.  During an audiological evaluation in 
September 2000, it was noted that the veteran complained of 
unsteadiness of gait, frequently veering to the left.  
However, no pertinent findings or diagnoses were reported.  

Received in June 2003 were VA outpatient treatment reports, 
dated from September 2000 to April 2003, which show that the 
veteran received clinical attention and treatment for several 
disabilities.  During a clinical visit in September 2000, the 
veteran complained of unsteadiness of gait, frequently 
veering to the left.  No pertinent clinical findings or 
diagnosis was noted.  

On the occasion of a VA examination in August 2003, the 
veteran denied any dizziness.  The drums were intact and 
mobile.  The canals were clear.  External ears were normal.  
Air conduction was greater than bone conduction with the 256 
fork on the right, and bone conduction was greater than air 
conduction with the 256 fork on the left.  The weber 
lateralizes to the right.  The pertinent diagnosis was 
bilateral otosclerosis with mixed hearing loss and 
postoperative bilateral stapedectomies.  

The veteran was afforded another VA examination in February 
2004, at which time it was noted that he wore bilateral 
hearing aids, which he indicated that he wore regularly and 
that it worked well.  The veteran complained of roaring 
tinnitus in both ears.  He reported having momentary 
lightheadedness after hearing ringing sounds in his ears that 
just lasts for a moment.  Otherwise, he had no dizziness.  
The veteran stated that his balance was off, and he tended to 
veer to the right.  He indicated that he had fallen three 
times in the past two years.  He stated that he was able to 
drive safely, and he felt that his hearing had changed 
significantly in the past two years.  On examination, the 
pinnae were symmetrical and normal.  The canals were open.  
The drums were slightly scarred.  He had what appeared to be 
a bony prosthesis seen through the eardrum in the posterior-
superior portion of the left middle ear.  He had some bone 
conduction greater than air conduction with the 1024 fork in 
the left ear, and air conduction greater than bone in the 
left ear at the 2048 tuning fork.  Air conduction was greater 
than bone conduction with the 512 fork on the right.  He had 
no nystagmus.  Romberg was normal.  He stood with feet 
together without falling with his eyes closed.  His heel to 
toe walking was good without falling.  The pertinent 
diagnosis was otosclerosis, bilaterally, postoperative three 
stapedectomies in the left ear and two stapedectomies in the 
right.  The examiner noted that the veteran had mild 
labyrinthine otosclerosis, but was not disabling as he was 
able to drive and walk essentially without difficulty.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is seeking an increased disability rating for his 
service-connected residuals of otosclerosis, with vestibular 
disequilibrium, which is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2005).  He essentially contends that the symptoms associated 
with his vestibular disequilibrium are more severe than is 
contemplated by the currently assigned rating.  

Peripheral vestibular disorders are evaluated under DC 6204.  
A 10 percent rating is awarded when there is occasional 
dizziness.  A maximum schedular rating of 30 percent is 
assigned for dizziness and occasional staggering.  Id.  The 
Note to Diagnostic Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code.  Hearing impairment or suppuration shall be 
rated separately and combined.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204, (2005).  

Under Diagnostic Code 6205, Ménière's syndrome (endolymphatic 
hydrops), a 30 percent rating is provided for hearing 
impairment with vertigo less than once a month, with or 
without tinnitus: 38 C.F.R. § 4.87, DC 6205.  A 60 percent 
rating is provided for hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  Id.  A 100 percent rating 
is provided for hearing impairment with attacks of vertigo 
and cerebellar gait occurring more than once weekly, with or 
without tinnitus. Id.  Note: Evaluate Ménière's syndrome 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under DC 6205.  Id.  

There is no indication in the medical evidence that the 
veteran has Ménière's syndrome and, as he does not actually 
have "attacks" of true vertigo or of cerebellar gait.  
Significantly, following the August 2000 VA examination, the 
examiner stated that the veteran had mild dysequilibrium, 
secondary to otosclerosis with labyrinthitis, but no evidence 
of Ménière's disease.  Under these circumstances, Diagnostic 
Cod 6205 is not for application in the present case.  

Upon review of the evidence of record, the Board is of the 
opinion that a rating in excess of the currently assigned 10 
percent evaluation is not warranted for the veteran's 
service-connected residuals of otosclerosis, with vestibular 
disequilibrium.  When examined by VA in August 2000, the 
veteran complained of some imbalance, but he indicated that 
he was able to drive without difficulty; he did not report 
dizziness that caused him to stagger.  Moreover, on the 
occasion of his August 2003 VA examination, the veteran 
denied any dizziness.  Furthermore, during the February 2004 
VA examination, the veteran complained of momentary 
lightheadedness, and he indicated that his balance was 
occasionally off, causing him to veer to the right; however, 
he had no dizziness and staggering was not observed or 
reported.  The VA examiner noted that the veteran had mild 
labyrinthine otosclerosis, but it was not disabling as he was 
able to drive and walk essentially without difficulty.  

The Board notes that the 10 percent rating is the highest 
rating available on the basis of dizziness alone; to warrant 
the next higher rating of 30 percent, staggering is required.  
The evidence of record contains no objective evidence that 
the veteran experiences staggering associated with service-
connected residuals of otosclerosis.  The most probative 
evidence, dated in February 2004, established that the 
Romberg was normal, he could stand with feet together without 
falling and heel to toe walking was good.  This evidence 
tends to establish an absence of staggering.  The Board notes 
that a veteran is competent to report that he staggers.  In 
his substantive appeal, he reported that his balance 
(staggering) problems occur only when standing or walking.  
He also questioned the adequacy of the examination.  However, 
staggering was not identified during the recent VA 
examination or any other contemporaneous record.  The Board 
concludes that the observations of skilled professionals are 
more probative of the degree of the veteran's impairment.  
Furthermore, the 2004 examination is consistent with the 
other more objective evidence of record and is therefore 
considered accurate and adequate for appellate purposes.

As noted, the Rating Schedule provides for a 30 percent 
rating for Ménière's syndrome (endolymphatic hydrops) when 
there is hearing impairment with vertigo less than once a 
month, with or without tinnitus, under Diagnostic Code 6205.  
The competent medical evidence of record does not demonstrate 
vertigo by clinical findings or testing.  Moreover, since he 
already has separate ratings of 10 percent each for hearing 
loss and tinnitus, the disability resulting from dizziness 
alone cannot be regarded as disability analogous to that 
which would result from Ménière's syndrome rated at 30 
percent based on inclusion of hearing loss and tinnitus.  The 
conclusion must be drawn that neither DC 6205 nor any other 
code contemplates a disability picture with sufficient 
similarity to that presented in this case to warrant the 
assignment of a higher rating by analogy.  

The Board finds that the preponderance of the evidence of 
record is against the veteran's claim for an increased rating 
for residuals of otosclerosis with vestibular disequilibrium.  
In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of otosclerosis, with 
vestibular disequilibrium, have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of otosclerosis, with vestibular 
disequilibrium, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


